Per Curiam.
On inspecting this record, the Court see nothing but an action of debt, in which a judgment was regularly confessed by an Attorney of the Court of Common Pleas. Nothing else appears on the record; for as to the copy of the bond, on which the judgment was entered, which has been annexed to the record without authority, this Court can take no notice of it. It seems, the defendant’s counsel intended to have argued, that the bond was illegal and void. Bu* in order to come at their case, they should have applied to the Court of Common Pleas, in which the judgment was entered, and obtained their order to open the judgment, for the purpose of pleading to the declaration. As the record stands, every thing is right, and therefore the Court must affirm the judgment.
Judgment affirmed.